 

Exhibit 10.1

FIRST AMENDMENT

TO

TRADESTATION GROUP, INC.

NONEMPLOYEE DIRECTOR

INCENTIVE STOCK PLAN

FIRST AMENDMENT, dated October 20, 2010, to TradeStation Group, Inc. (the
“Company”) Nonemployee Director Incentive Stock Plan (the “Plan”), as
authorized, approved and directed by the Board of Directors of the Company at a
meeting duly convened and held on October 20, 2010.

The Plan is hereby amended as set forth below. Capitalized terms used herein, if
not herein defined, shall have the respective meanings ascribed to them in the
Plan.

 

  1. Restrictions and Limitations Applicable to Certain Awards. The following is
hereby added to the end of Section 4 of the Plan:

“With respect to Stock Awards, Performance Shares and Performance Units, in no
event shall the Award provide for vesting or be permitted to vest (other than in
the case of death, disability or retirement, or change of control of the
Company) prior to the first anniversary of the grant date of the Award, and the
Company shall have the right and obligation (except that there shall be no such
obligation in the case of death, disability or retirement, or change of control
of the Company) to reacquire the Common Shares contained in or underlying the
Award, for no consideration, if the Award recipient’s service as a member of the
Board of Directors terminates earlier than the first anniversary of the grant
date of the Award.”

 

  2. Restrictions on Repricing of Options. The following is hereby added to the
end of Section 6(a) of the Plan:

“Except as set for in Section 11 (which includes adjustment provisions for
Awards in connection with certain corporate events), the exercise price for
Stock Options may not be altered after their date of grant.”

 

  3. Incorporation of Amendments. The foregoing amendments may be seamlessly
integrated and incorporated in the applicable sections of all published versions
of the Plan, and this First Amendment may be separately publicly filed or
otherwise published or disclosed as required or appropriate to comply with
applicable laws, rules and regulations or for any other legitimate purpose.



--------------------------------------------------------------------------------

 

  4. No Other Amendments. Except as set forth in this First Amendment, the Plan
has not been modified and remains of full force and effect.

The undersigned, as Secretary of the Company, hereby certifies that this
document accurately reflects the amendments to the Plan authorized, approved and
directed to be made by the Board of Directors of the Company on October 20,
2010, as permitted under Section 17 of the Plan, and that the Board unanimously
agreed that such amendments, individually and in the aggregate, are not material
amendments and do not require the approval of the Company’s shareholders.

 

  /s/ Marc J. Stone

Marc J. Stone, Secretary